DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are currently pending, with claims 14-21 being withdrawn as per the Election (below).
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to an apparatus, classified in A61B5/05 (CPC) and 600/381 (USPC).
II. Claims 14-20, drawn to a method of manufacturing, classified in H01R43/00 (CPC) and 029/825 (USPC).
III. Claim 21, drawn to a method, classified in A61B5/05 (CPC) and 600/381 (USPC).
The inventions are independent or distinct, each from the other because:
Inventions of Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the apparatus can be made by a materially different manufacturing process such as electroplating the conductive components (traces, vias, and coatings).
Inventions of Group I and Group III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another the apparatus/product can be utilized to map, ablate tissue, or to specifically measure impedance.
Inventions of Group II and Group III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not require the steps of each other such as sensing EP signals for the method of manufacturing as the device made can be utilized for several types of known procedures.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification (between the methods of manufacturing and the other two groups)
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Khoi Ta on 10/28/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 13 recites the limitation "the substrate" or “the electrically-insulative substrate” in lines 19, 2, and 2 respectively. Either phrasing is fine once introduced however as the Applicant uses both it is unclear if there is more than one substrate throughout the above claims. 
Claim 6 recites the limitation "the same shape" in lines three. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. US Publication 2012/0071870 (hereinafter Salahieh) in view of Papaioannou et al. US Publication 2016/0184008 (hereinafter Papaioannou). 
Regarding claims 1 and 12, Salahieh discloses an apparatus, comprising: an intrabody probe (Figures 1D and 18P), configured for insertion into a body of a subject (abstract); and at least one electrode unit coupled to a distal portion of the probe (Figure 18P, entire unit), the electrode unit comprising: a flexible electrically-insulative substrate (elements 87, which are also shown as a layered component as per Figure 1A as element 89, specifically elements 52 and 100 which are two insulative layers of 87), comprising an outer surface and an inner surface (elements 87 and 89, see also Figures 1A and 18P); one or more pairs of electrically-conductive coatings that coat the outer surface and are configured to sense electrophysiological signals from tissue within the body of the subject (elements 6, see also Figure 18P which includes multiple 
Papaioannou teaches a coating configuration that shows each of the pairs comprising an inner coating; and an outer coating that surrounds the inner coating without contacting the inner coating (Figure 5E elements 40C1-3, which details a third coating beyond the outer coating). It would have been obvious to the skilled artisan before the effective filing date to utilize the electrode coating configuration as taught by Papaioannou with the device of Salahieh as they are art recognized equivalents of each other (see Figures 5A-E of Papaioannou which shows that electrodes of different styles can all be utilized in the same location on the same device).
Regarding claim 2, Salahieh discloses an electrode unit comprising: a flexible substrate (substrate 89 which includes two layers at 52 and 100); and at least one electrode pair (electrodes 6 which have several per spline at Figure 18P), but is silent on the elongate shaping (as elongate indicates one side is longer than the other and a circle cannot be reasonably considered elongate). Papaioannou teaches an electrode pair comprising an inner shape and an outer shape that surrounds the inner perimeter without contacting the inner coating (Figure 5E elements 40C1-2, which shows two circular shapes however they are mentioned as being able to be elongated or oval in nature as per [0059]). It would have been obvious to the skilled artisan before the effective filing date to utilize the electrode shaping as taught by Papaioannou with the 
Regarding claim 3, Salahieh is silent on the coating specifics.  Papaioannou discloses an uncoated portion of the outer surface, having a uniform width, separates the inner coating from the outer coating (Figure 5E which shows there are uncoated portions between elements 40C1-3). It would have been obvious to the skilled artisan before the effective filing date to utilize the electrode coating configuration as taught by Papaioannou with the device of Salahieh as they are art recognized equivalents of each other (see Figures 5A-E of Papaioannou which shows that electrodes of different styles can all be utilized in the same location on the same device).
Regarding claim 4, Salahieh discloses that the inner coating and the outer coating comprise gold ([0125]).
Regarding claim 5, Salahieh discloses that the electrically-insulative substrate comprises a polymer (elements 52 and 100 which are detailed as being polymers as pre [0108]).
Regarding claims 6-8, Salahieh is silent on the coating specifics. Papaioannou discloses that an inner perimeter of the outer coating and an outer perimeter of the inner coating have the same shape which can be circular or elliptical (Figure 5E elements 40C1-3 and [0059] which details a number of shapes the electrodes can be). It would have been obvious to the skilled artisan before the effective filing date to utilize the electrode coating configuration as taught by Papaioannou with the device of Salahieh as they are art recognized equivalents of each other (see Figures 5A-E of Papaioannou 
Regarding claim 10, Salahieh discloses that the distal portion of the probe comprises one or more splines (elements 87), and wherein the electrode unit is coupled to one of the splines (elements 6 are placed on 87).
Regarding claim 11, Salahieh discloses that the distal portion of the probe comprises a balloon (element 34, Figures 18P and R), and wherein the electrode unit is coupled to the balloon (Figures 18P and R).
Regarding claim 13, Salahieh is silent on the thimble substrate with the electrodes upon it. Papaioannou teaches a catheter that includes an electrode unit placed on a substrate shaped as a thimble (Figure 5E element 38, see also [0014][0019]). It would have been obvious to the skilled artisan before the effective filing date to utilize the substrate shaping as taught by Papaioannou with the device of Taimisto in order to have a more atraumatic tip. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Papaioannou, and in further view of Prats-Boluda et al. “Active concentric ring electrode for non-invasive detection of intestinal myoelectric signals”. Medical Engineering & Physics 33 (2011) 446–455.
Regarding claim 9, Salahieh as modified by Papaioannou is silent on the coatings being within 10% of each other. Prats-Boluda teaches a concentric ring electrode with the two coatings (Figure 1, outer two rings) being within 10% of each other (a calculated ~3% difference). It would have been obvious to the skilled artisan before the effective filing date to optimize the sizing of the coatings of Salahieh and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794